Construing section 51 of the Act of 1905 (see General Laws, 1905, page 277) with section 50 of the same Act as amended in 1909 (see General Laws, 1909, page 18), it seems that the power to subdivide school districts once constituted is limited only by the provision that no district shall be reduced to an area of less than nine square miles instead of not less than sixteen square miles as theretofore provided and as the threatened subdivision herein complained of is alleged to be. Appellants' petition therefore fails to show that the threatened act of the Commissioners' Court would be void, or one not wholly within the discretion of the Commissioners' Court, over which discretion this court can not exercise supervision. I accordingly concur in the conclusion of the majority to the effect that appellants' petition did not authorize the issuance of the injunction in the first instance and hence that it was properly dissolved, but I do not wish to be understood as committed to the proposition, if the opinion of the majority is susceptible of such construction, that it was proper in this case to dissolve the injunction on the merits of an answer which merely set up facts in avoidance and not in denial of the allegations upon which the injunction issued.